Citation Nr: 0819030	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and March 2003 rating 
decisions of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for heart disease; determined that new and 
material evidence had not been submitted to reopen a service 
connection claim for PTSD; and increased the veteran's 
evaluation for histoplasmosis with COPD, to 10 percent, 
effective September 25, 2002.

In July 2006, the Board remanded the case for further 
development.

In March 2008, the Board, in pertinent part, reopened the 
service connection claim for PTSD, and remanded the issue of 
service connection on a direct basis for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2008 remand, the Board requested that further 
stressor development be accomplished, and if the RO 
determines that the record establishes the existence of a 
stressor(s), then the veteran should be scheduled for a VA 
psychiatric examination to determine whether he meets the 
diagnostic criteria for PTSD based on the verified 
stressor(s).  However, there is no indication in the claims 
folder or the temporary folder that the requested development 
was ever undertaken.  The record also does not contain a 
supplemental statement of the case following the Board's 
March 2008 remand.  

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send a development letter asking the 
veteran to give any additional 
comprehensive statements regarding his 
alleged stressor(s).  The veteran should 
be informed that he must provide as 
comprehensive a description as possible 
including dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He should be informed that such 
details are vitally necessary to obtain 
supportive evidence of the stressful 
events and he must be asked to be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressor(s). Provide JSRRC with a 
description of the alleged stressors 
identified by the veteran, to include the 
stressors indicated in his statements 
provided in October 2004, and April 2005 
with accompanying pictures and internet 
article (see also lay statement dated in 
November 2007).  Provide JSRRC with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  The 
RO must specifically render a finding as 
to whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor(s), the RO must specify 
what stressor(s) in service it has 
determined is established by the record. 
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  If the RO determines that the record 
establishes the existence of a 
stressor(s), then the RO should schedule 
the veteran for a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD based on 
the verified stressor(s). The RO must 
specify for the examiner what, if any, 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service. The examination report should 
reflect review of pertinent material in 
the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed. All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished. The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

5.  Thereafter, the RO should re-
adjudicate the veteran's service 
connection claim for PTSD, taking into 
consideration any newly obtained 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



